S. v. Warren, 92 N.C. 825, upon which the counsel for defendant chiefly relied, was not like the case before us. There, the judgment of the court was that defendant be confined for twelve months in the county jail, and he had entered upon the term of imprisonment. During the same term of the court, upon defendant *Page 554 
paying the cost of the prosecution and also certain other costs in other matters against him, which he really did not owe, and upon his further entering into bond to keep the peace and also to keep sober, the judgment was suspended and he was discharged. Some months afterwards, while drunk, he committed an assault upon a man and was arrested for the breach of the peace and the breach of the bond. Upon the hearing the court construed the former proceedings as a vacation of the sentence, and its suspension to await the defendant's observance of the conditions imposed, and pronounced judgment for the reimprisonment of defendant for the same period of twelve months. On appeal from this judgment the Court said: "The legal effect of the record, according to our interpretation, is a remission of the rest of the imprisonment upon the terms and conditions which were accepted and carried into effect by defendant." In the case now before us the defendant, after undergoing six days imprisonment under a term of five years pronounced against him, was brought before the court during the same term, and upon his agreeing to pay the costs of prosecution (807) into court, and to his sister the amount he embezzled from her, "judgment was suspended." He failed to pay the costs (and also failed to pay to his sister the amount which he agreed to pay her an immaterial matter for present purposes) and in consequence thereof was arrested and compelled to give bond for his appearance at the June Term of the Criminal Court of BUNCOMBE. Before the term of that court arrived, a new court, the Criminal Circuit Court of BUNCOMBE and other counties, was established by the act of 1895, ch. 75. By the statute creating the new court the business then pending in the Criminal Court was placed under the jurisdiction of the Criminal Circuit Court. At the June Term of the last-named court, judgment was pronounced on defendant that he be imprisoned for one year because he had neither paid the amount he promised his sister nor the costs. It is well settled in this State that the judgments of a court are under its control and subject to change or modification during the term at which they are rendered. So, then, it was in the power of the presiding officer of the Criminal Court to suspend the judgment on the defendant at the time when he did, on defendant's agreement to pay the costs, even though he had served a part of his term of imprisonment. The question then arises as to whether the defendant, at a subsequent term of the court, because of his failure to pay the costs, may have a different judgment entered against him from the former one which was suspended. The second judgment, in diminution of the first, is certainly lawful. S. v. Crook, 115 N.C. 760. The first judgment was for five years imprisonment, the last *Page 555 
for one year. It is to be borne in mind that we are considering the judgment of the Criminal Circuit Court against the defendant only as based on his failure to pay the costs taxed against him in the indictment and conviction on which judgment was suspended,   (808) and not on his failure to meet the agreement with his sister. A court may suspend judgment upon the understanding that a defendant will compensate an injured party by payment of money, but it adds no force to such a condition to make it a matter of record. The collection of such damages cannot be enforced by imprisonment without coming in conflict with the constitutional inhibition against imprisonment for debt. When a judgment has been suspended on the agreement of the defendant to pay the costs, and the costs should not be paid, the judgment may be enforced for such failure. S. v. Crook, supra.
No error.
Cited: S. v. Everitt, 164 N.C. 406.